

116 HR 5978 IH: Manufacturing American Dynamism in Entrepreneurship and Harnessing Education to Retool Employees Act
U.S. House of Representatives
2020-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5978IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a manufacturing cluster program, and for other purposes.1.Short title; sense of Congress(a)Short titleThis Act may be cited as the Manufacturing American Dynamism in Entrepreneurship and Harnessing Education to Retool Employees Act or the MADE HERE Act.(b)Sense of CongressIt is the sense of Congress that—(1)a strong domestic manufacturing base is a national security priority and advances in manufacturing technology, workforce development, and supply chains contribute to the resilience of the defense industrial base;(2)the manufacturing workforce is aging with no new generation rising up to replace them;(3)the median age of manufacturing workers is above average and rising at a higher rate than the general workforce;(4)this is a national security threat, as well as a threat to the economic prosperity of the United States;(5)there is a shortage of manufacturing and technology educators;(6)there are many workers with some technical or manufacturing skills who are unemployed or underemployed because they lack the right skills or certifications to work in advanced manufacturing;(7)such workers include former employees of low-skilled manufacturing plants that have closed, as well as veterans leaving military service; (8)many manufacturing businesses are using legacy equipment with cyber vulnerabilities and do not have recently trained employees to bring newer equipment online; (9)strengthening the innovation pipeline from fundamental research to technology development to entrepreneurial training can lead to new products, processes, and business models for manufacturers; and(10)expanding the creation and utilization of manufacturing clusters for technology, economic, and workforce development is critical for the future of American competitiveness.2.DefinitionsIn this Act:(1)The term covered agency means each of the following Federal agencies:(A)The National Institute of Standards and Technology.(B)The Department of Energy.(C)The Department of Defense.(2)The term Director means the Director of the Office of Science and Technology Policy. (3)The term eligible manufacturing cluster means a manufacturing cluster that consists of—(A)entities with physical presence in the United States and with majority United States ownership; and(B)at least two of the following:(i)Institutions of higher education.(ii)High schools.(iii)Service member and veteran education programs carried out by the Secretary of Defense.(iv)Private sector companies, including small- and medium-sized manufacturers.(v)Nonprofit organizations, including Labor organizations.(vi)State and local government agencies.(vii)Federally funded entities including the Manufacturing USA Institutes and Manufacturing Extension Partnership, national laboratories, and FFRDC’s.(viii)Other entities at the discretion of the Director. (4)The term manufacturing cluster means a geographic concentration of companies and institutions within a particular field of manufacturing that engage or propose to engage collaboratively in workforce development, technology development, supply chain sourcing, and other activities. 3.Interagency entity(a)In generalThe Director shall establish or designate an interagency entity (hereinafter referred to as the entity) to oversee and coordinate the activities of manufacturing cluster programs at Federal agencies. The entity shall be chaired by the Director of the Office of Science and Technology Policy, the Director of the National Institute of Standards and Technology, the Secretary of Energy, and the Secretary of Defense.(b)MembersThe entity established under subsection (a) shall be appointed by representatives of Federal entities and may include representatives of the following (or successor entities):(1)The Office of Advanced Manufacturing of the National Institute of Standards and Technology.(2)The Office of the Undersecretary of Defense for Acquisition and Sustainment of the Department of Defense.(3)The Office of the Under Secretary of Defense for Research and Engineering of the Department of Defense. (4)The Advanced Manufacturing Office of the Office of Energy Efficiency and Renewable Energy of the Department of Energy.(5)The Center for Devices and Radiological Health of the Food and Drug Administration.(6)The Office of Innovation and Entrepreneurship of the Economic Development Administration of the Department of Commerce.(7)The National Science Foundation.(8)The Workforce Investment Boards of the Department of Labor.(9)Not fewer than five State Workforce Investment Boards from geographically diverse regions of the United States.(10)The Office of Career, Technical, and Adult Education of the Department of Education.(11)The Transition Assistance Program of the Department of Veterans Affairs.(12)Representatives of additional entities, as the Director may specify.(c)CoordinationIn convening the entity, the Director of OSTP is encouraged to consider overlap and coordination with existing committees, subcommittees, or other groups under the National Science and Technology Council such as the Committee on Technology Advanced Manufacturing Subcommittee.(d)DutiesThe duties of the entity are the following:(1)Developing specific goals and priorities for manufacturing cluster programs based on the National Strategic Plan for Advanced Manufacturing.(2)Providing guidance to agencies relating to the competitive selection process and selection criteria for manufacturing clusters.(3)Facilitating coordination among manufacturing cluster programs throughout the Federal Government.(4)Providing guidance to, and facilitating best practices sharing among, Federal agencies hosting manufacturing cluster programs on mentoring, training, courses, and other resources provided to clusters.(e)ReportsBeginning one year after the date of the enactment of this Act and triennially thereafter, the entity shall submit to the appropriate committees of Congress a report on all manufacturing cluster programs carried out pursuant to this Act. Such report shall include—(1)an overview of the activities of the manufacturing clusters; and(2)an assessment of the progress of such clusters in advancing the goals and priorities developed by the entity.(f)Application of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the entity. (g)SunsetThe entity shall terminate on December 31, 2029.4.Manufacturing cluster programs(a)In generalThe head of each covered agency shall establish a manufacturing cluster program under which the head of such covered agency, over three distinct phases described in subsection (d), awards resources and grants to, or enter cooperative agreements with eligible manufacturing clusters.(b)Selection(1)Selection criteria(A)In generalThe head of each covered agency shall, taking into account guidance issued by the entity established under section 3, establish selection criteria for the selection of resource and grant recipients under the manufacturing cluster program established by such agency. Such criteria shall include—(i)the collaborativeness of the proposal, as evidenced by whether the proposed activities inherently benefit from collaboration between two or more member entities in a cluster, such as shared training programs or facilities, collaborative research, development, and demonstration, or shared supply chain development;(ii)the innovativeness of the idea, as determined by the review panel under paragraph (2);(iii)the ability of the cluster to carry out the proposal;(iv)the impact of the proposed activity on the local, regional, and national manufacturing economy and workforce;(v)the sustainability and long-term impact of the proposed cluster; and(vi)the degree to which the proposal aims to leverage, coordinate with, and is strategically aligned with ongoing efforts, such as—(I)voluntary education programs of the Department of Defense under part 68 of title 32, Code of Federal Regulations;(II)Manufacturing USA Institutes;(III)Manufacturing Extension Partnerships initiatives, including the State Policy Academy;(IV)the Investing in Manufacturing Communities Partnership sites;(V)the Manufacturing Technology Program of the Department of Defense established under section 2521 of title 10, United States Code;(VI)State workforce investment programs; and(VII)additional criteria as specified by the Director.(B)Matching fundsThe selection criteria established under subparagraph (A) may include the amount of matching funds available. Proposals shall not be required to include the provision of matching funds by the cluster receiving the grant involved.(2)Review panel(A)In generalThe head of each covered agency shall each appoint a review panel, to be comprised of not fewer than 9 individuals that are experts in advanced manufacturing, to evaluate manufacturing cluster proposals based on the criteria set by such head of a covered agency under paragraph (1)(A) and to recommend eligible manufacturing clusters to such head of each covered agency for selection for each phase of the program.(B)Outside entityThe head of each covered agency may contract with an outside entity to administer a competitive selection process based on the criteria established by the head of each covered agency under paragraph (1)(A).(c)Use of fundsAn eligible manufacturing cluster may use grant funds under paragraphs (2) and (3) of subsection (d) to—(1)develop and deploy training and educational programs and facilities to benefit multiple cluster members;(2)fund efforts with respect to supply chain sourcing and innovation;(3)fund collaborative research, development, and demonstration;(4)develop shared infrastructure or resources for production, transportation, cybersecurity, and workforce development among members of the cluster;(5)convene workshops and other forums to improve alignment among participants in the regional manufacturing economy; and(6)strengthen ties and relationships within the cluster and assess the impact of the cluster on the region. (d) Program phases(1)Phase 1(A)In generalFor the first phase of the program (referred to in this section as Phase 1), the head of each covered agency shall select eligible manufacturing clusters for an award described in subparagraph (C) for the purpose of assisting such eligible manufacturing clusters in the development of a detailed implementation plan for each proposal submitted under subparagraph (B).(B)ApplicationAn eligible manufacturing cluster applying for Phase 1 shall submit an application containing a description of—(i)the members of the cluster;(ii)the needs of the local, regional, and national manufacturing economy and workforce that the cluster intends to address; (iii)a proposal for activities described in subsection (c) to address such needs; and(iv)a plan for transition of manufacturing cluster activities to the private sector.(C)AwardThe head of each covered agency may provide an eligible manufacturing cluster selected for an award under Phase 1 mentoring, training, and courses to cover topics including—(i) problem selection and curation;(ii)iterative refinement based on feedback from potential beneficiaries to ensure plans are tailored to regional needs or problem;(iii)development of effective teams;(iv)validation of the repeatability and scalability of the plan; and(v)other entrepreneurial best practices.(2)Phase 2(A)In generalFor the second phase of the program (referred to in this section as Phase 2), the head of each covered agency shall select eligible manufacturing clusters for an award described in subparagraph (C) for the purpose of implementing the plan submitted under subparagraph (B).(B)ApplicationAn eligible manufacturing cluster applying for Phase 2 shall submit an application containing—(i)a description of—(I)the members of the cluster;(II)the needs of the local, regional, and national manufacturing economy and workforce that the cluster intends to address; and(III)a proposal for activities described in subsection (c) to address such needs;(ii)with respect to Phase 1, a description of mentoring and training activities and an analysis of whether such use was successful; and(iii)a detailed implementation plan for such proposal.(C)Award(i)In generalThe head of each covered agency may award an eligible manufacturing cluster selected for an award under phase 2—(I)a grant of not more than $3,000,000 over a 3-year period to execute the plan described in subparagraph (B)(ii); and(II)mentoring, training, and courses described in paragraph (1)(C) that the head of such agency determines appropriate to assist in the execution of such plan.(3)Phase 3(A)In generalFor the third phase of the program (referred to in this section as Phase 3), the head of each covered agency shall select eligible manufacturing clusters for an award described in subparagraph (C) for the purpose of continuing the activities of the cluster under Phase 2. (B)Application(i)TimingNot earlier than 2 years after the date on which an eligible manufacturing cluster receives funds under Phase 2, such eligible manufacturing cluster may apply for Phase 3.(ii)ContentTo apply for Phase 3, an eligible manufacturing cluster shall submit a report containing a description of the activities of such cluster under Phase 2 and the impacts of such activities, including—(I)a list of the organizations and individuals served by such activities;(II)facilities built or dedicated;(III)technologies, curricula, and educational programs developed;(IV)extent of coordination with existing Federal, State, and local government resources;(V)extent of coordination with private sector entities; and(VI)the success of Phase 2 and an assessment of whether the award would enable new development and success.(C)AwardThe head of each covered agency may award an eligible manufacturing cluster selected for an award under Phase 3—(i)a grant of not more than $10,000,000 over a 5-year period to continue the activities of the eligible manufacturing cluster under Phase 2; and(ii)mentoring, training, and courses described in paragraph (1)(C) that the head of such agency determines appropriate to assist in the execution of such activities. (e)ReportFor each eligible manufacturing cluster selected for Phase 1, Phase 2, and Phase 3, the relevant head of each covered agency shall make public a report describing—(1)the members of the eligible manufacturing cluster;(2)a description of the proposed activities;(3)a description of how the proposed activities meet the country’s strategic needs for advanced manufacturing; and(4)if applicable, a description of the activities of the cluster under the prior phase of the program.(f)Mentor, training, and course resources(1)Contract authorityThe head of each covered agency may enter into a memorandum of understanding with another Federal agency or contract with an entity outside the Federal Government to carry out the mentoring, training, and courses under each phase of the program.(2)CostsThe head of each covered agency shall cover the cost of participation in mentoring, training, and courses, including necessary travel expenses, for each applicant selected under each phase of the program.(3)LimitationsThe head of each covered agency may restrict the number of individuals from each cluster selected under this paragraph that are allowed to participate in mentoring, training, and courses under each phase of the program to not fewer than 3 individuals.(g)Funding(1)Nonfederal fundsAn eligible manufacturing cluster receiving a grant under a manufacturing cluster program established pursuant to this section may accept in-kind and financial contributions from private sector entities, nonprofit organizations, and State and local governments.(2)AssessmentUpon the completion of Phase 3 by an eligible manufacturing cluster, the relevant head of a covered agency shall conduct an assessment of the impact of the cluster’s activities on the regional manufacturing economy and assess the degree to which the cluster advanced the country’s strategic needs for advanced manufacturing. The head of such covered agency may decide, based on such assessment, to continue funding the cluster for an additional 5 years or terminate funding.(3)TerminationIf the head of a covered agency decides to terminate funding for an eligible manufacturing cluster, at any phase—(A)that cluster may continue to operate on other sources of Federal or non-Federal funding; and(B)upon that the head of the covered agency involved shall initiate a new multi-phase selection process for an eligible manufacturing cluster to replace it, focused on needs identified in the most recent National Strategic Plan for Advanced Manufacturing.(4)Authorization of appropriations(A)In generalThere are authorized to be appropriated to carry out this Act—(i)to the Director of the National Institute of Standards and Technology, $10,000,000 for fiscal year 2020, $20,000,000 for each of fiscal years 2021 through 2028, $10,000,000 for fiscal year 2029;(ii)to the Secretary of Energy, $10,000,000 for fiscal year 2020, $20,000,000 for each of fiscal years 2021 through 2028, $10,000,000 for fiscal year 2029; and(iii)to the Secretary of Defense, $10,000,000 for fiscal year 2020, $20,000,000 for each of fiscal years 2021 through 2028, $10,000,000 for fiscal year 2029.(B)Transfer of fundsAmounts available to the head of each covered agency for programs and activities consistent with the purposes of the manufacturing cluster programs established pursuant to this section may be transferred to carry out such manufacturing cluster programs. The amount of funds authorized to be appropriated under subparagraph (A) for a fiscal year shall be increased by any amounts so transferred.